Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowed.  The closest prior art is Hosoda (JP2006-111811; reference made to included English machine translation).  Hosoda teaches two part curable urethane compositions comprising a urethane prepolymer and an isocyanate, isocyanurate and silane agent compound (Compound B).  The B side part is a polyol composition comprising a polyol and an a polyol amine. (¶[0068] and ¶[0057], see also the compositions of Table 2).  The isocyanurate, isocyanate and silane agent represent a reaction product which is arguably as to if it reads over the claimed main agent components or if Hosoda actually suggests the ranges of isocyanate and silane coupling agent recited with respect to the urethane prepolymer in the main agent. (see ¶[0012] and also ¶[0039]/¶[0047]).   Most importantly, Hosoda is silent on the polyol hydroxyl values of the polyols used, exemplified or disclosed, and the amounts of polyol / amine in the curing agent portion, generally.  Considering the exemplified values of Table 2, the amount of polyol in the curing agent, just considering amine and polyol, is 18.2 / 25 ((C1 + C2) / (C1+C2+1) in the table) = ~73 wt% of polyol; far above the recited polyol range.  Considering all the components of the curing agent of Table 2, the total of which is 142, the amount of polyol is 18.2 / 142 = ~13 wt % which is far below the recited range of polyol in the curing agent component.  Similarly, the amine values can be calculated to show they do not exactly suggest the claimed ranges.  While the claimed invention’s combination of amounts of silane, isocyanurate, polyols and amines may be which in the Hosoda somewhere, one of ordinary skill in the art would require hindsight to arrive at amounts that would generally overlap the recited ranges together to arrive at the claimed invention.
Terada (U.S. 20030096110) teaches two part urethane compositions which comprise a urethane prepolymer (¶[0065]) and isocyanate compound (¶[0066) along with a silane coupling agent with a separate polyol component (See table).  The amounts of urethane prepolymer and isocyanurate used are very different than those claimed.  Therefore, it would require hindsight to arrive at the claimed combination of amounts using Terada.
Amitz (WO2017046274, reference made to National Stage entry U.S. 20180265618) teaches rigid polyurethane foams made using urethane prepolymers and isocyanurates with separate polyol formulations (See Abstract and ¶[0108]).  The ratio of urethane prepolymer and isocyanate is well outside the claimed range with no direction or motivation in the prior art to reasonably suggest the claimed amounts of these components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759